DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 28 -31 are rejected under 35 U.S.C. 103 as being unpatentable over Aouad et al (US 7,786,027 B2, as provided by the Applicant’s IDS).
For claim 28, Aouad et al teach a method of preparing a delivery system, the method comprising: 
 (a) providing a first film (“placing a first piece of film in a mould” see col 27 lines 65 to col 28 lines 30),
 (b) depositing an active material to one or more predetermined areas on the first film (“dosing and tamping the powder composition” see col 28 lines 5-20),
 (c) covering the active material and the first film with a second  (“placing a second piece of film over the first pocket to form a new pocket” see col 28 lines 5-20)
(d) bonding the first and second film thereby sealing the active  material between the first and second films to obtain the delivery system (“sealing the three films together to form the dual compartment pouch. Any Functional material disclosed herein can also be contained within the single or multi-compartment pouch” see col 28 lines 5-20); the active material, as a powder or oil, is a  flavor, fragrance, malodor counteracting agent, or combination thereof (see col 2 lines 1-20).
In a different embodiment, Aouad et al teach wherein each of the first and second films has a thickness of 10 to 100 micrometers (see col 24 lines 55-67; also additionally see col 25 lines 1 to col 26 lines 40).
It would have been obvious to combine the step of forming a delivery system including first and second films with including desired thickness in the film [s] as taught by Aouad, for forming desired article (see col 1 lines 15-50).
As for claim 29, it would have been obvious to use well known printer head to deposit the active material as taught above.
As for claims 30-31, Aouad et al further teach wherein each of the first and second films is formed of polyvinyl alcohol [which may be edible] (see col 3 lines 35-45); the active material is a flavor (see col 6 lines 10-35, a perfume can be broadly a flavor). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-20210106966-A1; US-20200017265-A1; US-20200190379-A1; US-20190240124-A1; US-20160106142-A1; US-20100303969-A1; US-20150104545-A1; US-20140106032-A1; US-20100055264-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743